Citation Nr: 0506167	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-22 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a broken left leg.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse



ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1966 to 
November 1969.

In a September 1985 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to service connection for a back disorder and the residuals 
of broken legs.  The veteran was notified of that decision 
and did not appeal, and the September 1985 decision is final.  
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 19.192 (1985).

In July 2002 the veteran again requested service connection 
for a back disorder and residuals of broken legs.  In an 
October 2002 decision the RO determined that new and material 
evidence had not been submitted to reopen the claims.  The 
veteran filed a notice of disagreement for both issues and 
perfected the appeal.  

During the September 2003 hearing, the veteran clarified that 
he was only seeking service connection for a broken left leg.  
Thus, the issue of entitlement to service connection for a 
broken right leg is deemed withdrawn.

In a July 2004 supplemental statement of the case, the RO 
found that new and material evidence had been submitted in 
conjunction with the claim for a back disorder, and denied 
the claim on the merits.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Prinicipi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCREC 05-92.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The RO denied the veteran's claims for service connection 
for a back disorder and residuals of a fractured left leg in 
September 1985, and that decision became final in the absence 
of an appeal.

3.  The evidence received subsequent to the September 1985 
decision with respect to the back claim is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

4.  The preponderance of the probative evidence shows that a 
back disorder is not related to an in-service disease or 
injury.

5.  The evidence received subsequent to the September 1985 
decision with respect to the broken left leg claim is either 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1985 decision in which the RO denied 
entitlement to service connection for a back disorder and 
broken left leg is final.  38 U.S.C.A. § 4005(c); 38 C.F.R. 
§ 19.192 (1985).

2.  New and material evidence having been submitted, the 
claim for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (2002); 
38 C.F.R. § 3.156 (2002).  

3.  The veteran's back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  New and material evidence not having been submitted, the 
claim for service connection for a broken left leg is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
For requests to reopen filed on or after August 29, 2001 
(which includes this claim), VA has a duty to inform the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2003); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b)(2003).  

In this case the RO informed the veteran of the evidence 
needed to substantiate his claims in August 2002, prior to 
the decision on appeal, by informing him of the provisions of 
the VCAA and the specific evidence required to substantiate 
his claims for service connection.  The RO also informed him 
of the information and evidence that he was required to 
submit, the evidence that the RO would obtain on his behalf, 
and the need for the veteran to advise VA of or to submit any 
additional evidence he wanted to have considered.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records, and examination reports. 

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).


Factual Background

The veteran's service medical records do not reveal treatment 
for a fracture of the left leg or a back injury.  In November 
1968 the veteran was seen for a sprain of the left ankle.  He 
was placed in a walking cast and given limited duty.  The 
October 1969 separation examination evaluated the veteran as 
clinically normal, and the veteran specifically denied a 
history of broken bones and back trouble of any kind. 

In October 1985 the veteran's claims for service connection 
for a back condition and residuals of a fractured left leg 
were denied because his service medical records revealed no 
in-service injury.

The veteran requested that his claim for entitlement to 
service connection for a back disability and broken leg be 
reopened in July 2002.  In conjunction with this claim the 
veteran submitted a June 2002 letter from a physician who 
treated the veteran at a family clinic.  The physician 
indicated that the veteran has been under his general care 
since the early 1990's.  The veteran was treated for 
muscoskeletal complaints involving the neck, lower back, and 
right leg.  The veteran indicated to the doctor that the 
origin of these problems was parachute-landing injuries that 
he sustained while on active duty in the U.S. Army.  


In conjunction with this claim the veteran submitted a 
September 2002 statement from his wife.  The veteran's wife 
indicated she has watched his back and leg pain increase 
since 1985.  She reported that the veteran's neck and 
shoulders hurt daily and that he has trouble sleeping at 
night. She also indicated that his feet swell when he tries 
to walk and he has muscle spasms and cramps in his legs. 

The veteran's VA medical center records from July 2002 to 
April 2003 reveal that the veteran complained of back and leg 
pain.  The veteran reported that he was a paratrooper in the 
military.  He stated that in 1969, as he prepared to jump 
from the airplane over Ft. Bragg, his arm got caught up in 
the static cables, causing him to be flung against the 
outside of the airplane before he could get free and complete 
his parachute jump to the ground.  He asserted this event was 
the beginning of his back problems.  

The veteran submitted an April 2003 letter from a private 
physician who treated the veteran at a family clinic.  The 
physician indicated that the veteran had been treated at the 
clinic for several years complaining of neck, shoulder, and 
back pain, which were felt to be due to injuries received on 
active duty as a paratrooper.  The physician also stated that 
the veteran reported breaking his right leg and ankle, with 
ligament damage to the ankle, as a result of paratrooper 
activity.  The physician concluded that the veteran's 
injuries could be a result of paratrooper activity.  A 
corrected version referencing the left leg rather than the 
right leg was submitted in October 2003.

In a personal statement received in July 2003, the veteran 
reported that while on active duty he sustained injuries to 
his back and right leg, among other things.  He indicated he 
received these injuries while performing parachute jumps.  He 
stated that in 1969 while jumping at Fort Bragg, he broke his 
leg. 

During his personal hearing in September 2003, the veteran 
clarified that he was only claiming a broken left leg.  He 
testified that he initially injured his lower back in 1967 at 
Fort Benning, Georgia, after jumping off a truck.  He 
indicated he reported to sickbay, where he was prescribed 
medication and placed on restricted duty for two weeks.  He 
also indicated that he injured his back while performing 
duties as a paratrooper.  He reported that he broke his left 
leg in 1968, after a parachute jump, and was taken to an Army 
Hospital where a break located six inches above his ankle was 
confirmed by X-ray.  The veteran's wife testified that the 
veteran wrote her a letter detailing the injury, but that she 
did not have a copy of that letter.   

In conjunction with his claim the veteran underwent a VA 
examination in October 2003, during which the veteran 
reported a history of injuring his back in a parachute jump 
in 1967.  He reported having low back pain since the 1980s.  
Physical examination revealed bilateral sacroiliac 
tenderness.  The veteran could not walk heel to toe because 
of problems with the lower extremities.  The examiner 
diagnosed the veteran's symptoms as lumbosacral strain with 
residuals.  The examiner noted that because there is no 
documentation of the veteran's back disability while in 
service and because the veteran does not date the back 
problems as beginning until the 1980's, it is not possible to 
relate the back disability to the veteran's active duty.  X-
ray of the lumbar spine revealed good bony alignment, well 
preserved disc spaces and normal vertebral heights.  
Impression was mild demineralization of bony structures but 
no other abnormalities.


Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.302 
(2003).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the requirements for service 
connection are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

Fractured Left Leg

At the time of the 1985 denial of the claim for service 
connection for a fractured left leg, the record contained the 
veteran's service medical records.  These records revealed no 
treatment, complaints, or findings of a fractured left leg.  
Critically, the veteran specifically denied a history of 
broken bones on his separation examination.

The evidence submitted since the prior denial reveals the 
veteran reporting a history of a broken leg to his 
physicians.  However, the veteran's contention that he broke 
his leg in service is merely cumulative of the contentions 
made at the time of his 1985 denial.  As such, this evidence 
is not new.   In this regard, the Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

None of the medical evidence provides any indication of that 
the veteran suffered a fracture at any point in time.  
Specifically, x-rays of the ankles and knees have failed to 
yield any evidence of a prior fracture.  

During the veteran's hearing the veteran's spouse recalled 
that the veteran had a cast on his left leg.  However, as she 
is not a medical professional, she is not competent to 
testify as to the diagnosis of the veteran's injury at that 
time.  The Board notes that the veteran did suffer from a 
left ankle sprain in 1968 and was placed in short leg walking 
cast, with no parachuting for four weeks.  The issue of 
service connection for a left ankle disorder was denied by a 
July 2004 rating decision, and is not presently before the 
Board for consideration.

When the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the spouse's testimony is new, in that it was not 
previously considered, it is not material, in that it does 
not show the veteran suffered from a fracture of the left leg 
in service, which is the matter for consideration.  Thus, 
this evidence does not raise a reasonable possibility of 
substantiating the claim.

For these reasons the Board finds that evidence that is both 
new and material has not been submitted, and the claim of 
entitlement to service connection for a residuals of a 
fractured left leg is not reopened.


Back Disability

The evidence submitted since the 1985 denial of service 
connection for a back condition is new in that it was not 
previously of record, and it is also material because it 
directly addresses the issue of whether the veteran's current 
back disability is related to an in service injury.  
Specifically, the April 2003 private treatment report notes 
that the veteran's back pain may be related to his 
paratrooper duties during service.  Such evidence is presumed 
credible for purposes of determining whether new and material 
evidence has been submitted.  Thus, this evidence is 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a back disability.

A finding that new and material evidence has been submitted, 
however, does not end the inquiry.  The Board must still 
determine whether service connection is warranted.  

Although the veteran asserts that he suffered an in-service 
injury to his back, his contemporaneous service medical 
records are silent regarding any back injury or disability. 

The private medical evidence, including an April 2003 report 
from his private physician, opines that the veteran's back 
condition, among other things, could be the result of his 
paratrooper activity.  However, the opinions provided in the 
private medical evidence were not based on a review of the 
veteran's claims file, and are based solely on a history as 
provided by the veteran.  Because the medical opinions were 
based on the veteran's reported history that is not supported 
by the contemporaneous records, these opinions have no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (a medical opinion that is based on the veteran's 
recitation of medical history and unsupported by clinical 
findings is not probative); see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber is a medical professional).

Likewise, the veteran's assertions that his duties as a 
paratrooper while in service caused his present back 
disability are not probative because he is not competent to 
provide evidence of such, in that such an assessment requires 
medical knowledge that he does not possess.  See Routen v. 
Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 525 U.S. 
962 (1998) (although the veteran is competent to provide 
evidence of observable symptomatology, his statement 
regarding etiology is not probative because he is not 
competent to provide such evidence).  Here, nothing on file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  

Conversely, the October 2003 VA examiner, after examining the 
veteran and reviewing the claims file, determined that the 
veteran's low back disorder was not related to active 
service.  He noted that the service medical records revealed 
no injury to the low back, and that the veteran's complaints 
of back pain did not arise until the 1980s.  Because this 
opinion was based on a review of the medical evidence of 
record, it is highly probative.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (an opinion that is based on review of 
the medical evidence is more probative than an opinion that 
is based on the veteran's reported history).  

In summary, there was no treatment for or complaints of a 
back problem during service, to include on his separation 
examination, and no complaints of back pain for many years 
thereafter.  In addition, the probative medical evidence 
reveals that his current back disorder is not related to 
service.  Thus, Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a back disability, and the claim must 
be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER


New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for the residuals of a fracture to the left leg is 
denied.

New and material evidence having been submitted, the claim 
for service connection for a back condition is reopened.  To 
this extent only the appeal is granted.

Entitlement to service connection for a back disability is 
denied. 


	                        
____________________________________________
	KATHY A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


